Citation Nr: 0102043	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than June 10, 
1998 for the grant of service connection for PTSD.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from February 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
above matters.

The issue as to entitlement to an evaluation in excess of 
10 percent for PTSD is addressed in the Remand portion below.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was received on June 10, 1998.

2.   Service connection for PTSD was granted in a March 1999 
rating decision and made effective from June 10, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 10, 1998 
for a 10 percent schedular rating for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 10, 1998, the veteran submitted his claim of 
entitlement to service connection for PTSD.  Service 
connection for PTSD was granted in a rating decision dated in 
November 1998 and assigned an effective date of June 10, 
1998, the date of receipt of the veteran's service connection 
claim.  At that time, the RO considered VA outpatient records 
treatment records dated from June to August 1998 that 
revealed a recent onset of depressive symptoms related 
partially to PTSD.  The veteran complained at that time of 
recurring dreams and flashbacks from inservice experiences, 
particularly those during World War II in New Guinea. 

Prior to that time, the veteran had submitted reports from a 
VA examination in December 1994 and outpatient records dated 
in 1994 and 1995, which were not related to a PTSD service 
connection claim.  

An October 1998 private medical doctor's statement disclosed 
that the veteran was a combat veteran whose clinical picture 
aligned with a diagnosis of PTSD, which began in 1945 after 
his period of service.  Further, the doctor stated that until 
the time when the veteran had a stroke, he had endured his 
psychiatric problems, but that after the stroke, his symptoms 
increased and he could no longer cope without treatment.

A hearing was held in December 2000 at which time the veteran 
testified that he believed an earlier effective date was 
warranted for his PTSD because he had symptoms of his 
disorder during service.  Transcript (T.) at 4.  When asked 
why he did not file a service connection claim until many 
years after service, the veteran stated that he did not think 
anything could be done for him until he was told by a doctor 
to approach the VA.  T. at 19.  

I. Pertinent Law and Regulations

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151(a) (2000).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  An 
informal claim is any communication indicating intent to 
apply for one or more benefits.  The benefit being sought 
must be identified. 38 C.F.R. § 3.155 (2000).

II. Analysis

This veteran alleges entitlement to service connection for 
PTSD prior to June 10, 1998, the date assigned by the RO as 
the effective date for service connection.  
Nonetheless, in spite of the veteran's contentions, the 
prevailing law and regulations dictate otherwise.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  There is no formal or 
informal claim for entitlement to service connection for PTSD 
prior to June 10, 1998, at which time the RO received the 
veteran's written benefits claim.  As noted above, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a reopened claim, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In this case, the Board has determined that prior to June 10, 
1998, there is nothing of record to indicate a claim of any 
nature.  Moreover, there are no clinical data associated with 
the veteran's file to substantiate treatment or a diagnosis 
of PTSD before June 1998.  Essentially, there is nothing in 
earlier medical records or statements that suggests or tends 
to suggest a claim by the veteran for entitlement to service 
connection for PTSD.  Thus, pursuant to the controlling law 
and regulations, the veteran's claim for service connection 
for PTSD is June 10, 1998, the date of receipt of his 
original service connection claim. 


ORDER

Entitlement to an effective date earlier than June 10, 1998, 
for service connection for PTSD is denied.




REMAND

During his hearing in December 2000, the veteran stated that 
due to his other disabilities related to a prior stroke, he 
was unable to seek treatment at the VA medical centers and 
that is was easier to be seen by his private doctor.  There 
are no records of a VA examination of file since 1994, at 
which time the veteran was seen for medical problems other 
than PTSD.  The most recent VA clinical records date from 
1998.  Moreover, during the pendency of this appeal, in 
pertinent part, the law as it relates to the notification 
requirements and due process has changed.  Thus, this issue 
is REMANDED for the following development:

1.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
severity of the veteran's PTSD.  The 
examiner should identify all of the 
veteran's relevant symptomatology. The 
examiner is asked to express an opinion 
as to which of the following criteria 
best describes the veteran's PTSD: 

(a)  A mental condition that has been 
formally diagnosed, but with symptoms 
that are not severe enough to either 
interfere with occupational and social 
functioning, or to require continuous 
medication;


(b)  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication;

(c)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; or

(d)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands, 
impairment of short and long-term memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing or 
maintaining effective work and social 
relationships; or

(e)  Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful 
circumstances(including work or a 
worklike setting); and the inability to 
establish and maintain effective 
relationships; 

(f)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought processes; or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

2.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 



